DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,327,396 to Schultz et al. (hereinafter SCHULTZ).

Regarding independent claim 1, SCHULTZ teaches an image capturing apparatus configured to capture an image of an object, comprising: 
a communication unit configured to perform wireless communication (a smart camera 110 comprises function modules 108 that can operate as a network communication functions, see col. 10 lines 49-53); and 

wherein the communication unit and the shake detection unit are both disposed in a same accommodation area provided in the image capturing apparatus, the accommodation area being located away from an image capturing optical axis, and wherein, in the accommodation area (chassis 111 includes a plurality of expansion slots for receiving function modules 108, see Fig. 2B – chassis located away from optical axis, and Fig. 4B), at least one of the following conditions is satisfied: 
a) an image capturing optical axis-side surface of the communication unit is disposed at a position farther than an image capturing optical axis-side surface of the shake detection unit (chassis 111 includes a plurality of expansion slots where the different function modules can be placed in any position, see Figs. 2B and 3); and 
b) an image plane-side surface of the communication unit is disposed on an object side further from the image capturing optical axis than an image plane-side surface of the shake detection unit (chassis 111 includes a plurality of expansion slots where the different function modules can be placed in any position, see Figs. 2B and 3).
	
Regarding claim 2, SCHULTZ teaches the image capturing apparatus according to claim 1, further comprising: 
a first exterior member covering a portion of the image capturing apparatus except the communication unit and the shake detection unit (see housing portion on Fig. 2A and removed on Fig. 2B); and 


Regarding claim 3, SCHULTZ teaches the image capturing apparatus according to claim 1, further comprising a viewfinder allowing object observation, wherein the accommodation area is provided on the object side further than the viewfinder (function module can be a display, which clearly is position on the back of the smart camera, see col. 18 line 10).

Regarding claim 4, SCHULTZ teaches the image capturing apparatus according to claim 3, further comprising a second exterior member covering the communication unit and the shake detection unit of the image capturing apparatus, wherein the accommodation area is surrounded by the second exterior member and the viewfinder (chassis cover section, see Fig.s 2A-3, since function module can be a display, which clearly positioned on the back of the smart camera, see col. 18 line 10). 

Regarding claim 5, SCHULTZ teaches the image capturing apparatus according to claim 1, wherein the accommodation area is provided at a position farther from the image capturing optical axis than a structural member of the image capturing apparatus (see Fig. 2B).
	
Regarding claim 6, SCHULTZ teaches the image capturing apparatus according to claim 1, wherein: 
the shake detection unit includes, as the sensor, a first sensor configured to detect shake of the image capturing apparatus around a first axis (gyroscope, see col. 22 lines 21-22); and 
.

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing apparatus according to claim 6, further comprising a flexible substrate on which the first sensor is mounted, wherein the flexible substrate includes an extending portion that extends from a mount surface on which the first sensor is mounted, and wherein the extending portion extends in a space between the communication unit and the mount surface, the space being different from an area where the first sensor is disposed.

Regarding claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing apparatus according to claim 6, wherein the shake detection unit includes, as the sensor, a second sensor configured to detect shake of the image capturing apparatus around a second axis orthogonal to the first axis; and 


Regarding claim(s) 9-10, claim(s) depend from claim 8 and is/are allowable for the same reasons stated above.

Regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing apparatus according to claim 1, wherein, in the shake detection unit, the sensor is mounted on a flexible substrate, wherein the shake detection unit includes: 
a holding member that holds the sensor; a first cushioning member and a second cushioning member that are disposed so as to sandwich the holding member; and 
a base member that holds the holding member via the first and second cushioning members, and is fixed to the image capturing apparatus, wherein the flexible substrate includes an extending portion that extends from a mount surface on which the sensor is mounted, and the extending portion includes a U-bent portion that is bent in a U-shape between the holding member and the first cushioning member, and wherein the holding member includes a contact limiting portion that limits contact of the U-bent portion with the first cushioning member.
Regarding claim(s) 12-14, claim(s) depend from claim 11 and is/are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                    


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698